Citation Nr: 1704160	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as due to herbicide agent exposure.

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide agent exposure.

3.  Entitlement to service connection for bladder cancer, claimed as due to herbicide agent exposure.

4.  Entitlement to service connection for a right lower extremity disability also claimed as a bilateral lower extremity disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that service connection is warranted for each of these disabilities because they are related to his in-service exposure to toxins, including Agent Orange, which he reports was present at Fort Dix.  In support of his report of exposure, the Veteran noted that his deceased daughter died due to anencephaly, which he maintains was related to his in-service Agent Orange exposure.  

In his May 2016 Board hearing, the Veteran testified that he had received treatment for his claimed disabilities at the Providence VA Medical Center.  The Board observes that there are no VA medical records in the claims file dated after 2011.  On remand, all missing VA treatment records should be obtained and associated with the claims file.  Any pertinent private treatment records that are not already associated with the claims file should also be obtained on remand with the Veteran's assistance.  

Thereafter, the AOJ should complete all appropriate development and readjudicate the claims on appeal considering all the evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran and request that he identify all treatment providers for the issues on appeal.

2.  Attempt to obtain all treatment records identified that have not already been associated with the claims file, to include VA treatment notes from the Providence VA Medical Center, and associate them with the claims file.  Request any necessary releases from the Veteran, when appropriate.  Follow procedures set forth in 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA examination to determine the identity of any right leg disability found to be present.  The examiner thereafter should opine whether any right leg pathology is related to or had its onset in service.

In responding to the above inquiry, the examiner should state whether it is at least as likely as not that any right leg impairment is:

(i) Related to or had its onset in service;

(ii) Is a manifestation of a back disability that is related to or had its onset in service; 

(iii) Is due to vascular impairment that is related to or had its onset in service;

(iv) Is otherwise due to the Veteran's exposure to in-service toxins.

All findings and conclusions should be set forth in a report.

4.  Then, after taking any additional development deemed appropriate, readjudicate the claims considering all the evidence of record and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

